DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 12 September 2022 containing remarks and amendments to the claims.
Claims 13-20 and 22-27 are pending.
The previous rejections have been updated to reflect the amendment incorporating the limitations of previous claim 21 into claim 13, as well as new claims 25-27.
The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyoja (US 2007/0010682) in view of Gordon (US 2009/0314688).
Regarding claim 13, Myllyoja teaches refining natural occurring oil to remove at least a part of the impurities to obtain a refined, degummed oil [0051], pretreating the refined oil further by a bleaching step [0053], followed by hydroprocessing the refined/pretreated oil in the presence of dihydrogen and at least one catalyst to transform fatty acid esters and free fatty acids into linear/substantially linear paraffins, where the hydroprocessing is hydrodeoxygenation [0057-0066].  Myllyoja teaches the same hydrodeoxygenation/decarboxylation decarbonylation to produce n-paraffins which are linear and do not contain side chains [0028-0034], [0037], [0057-67].  In this regard, Examiner considers Mylloyoja to teach producing “essentially only linear or substantially linear paraffins”, since the same process steps are applied to the same feeds to produce the same linear paraffins that do not contain side chains [0034], [0067].
Myllyoja does not explicitly disclose that the degumming is performed by hydrodynamic cavitation in two stages.
However, Gordon teaches an improved method for degumming crude veggie oils (natural occurring without pretreatment) by hydrodynamic cavitation in the presence of water to transfer at least a part of impurities in the water and separating the aqueous phase from the oil phase [0001-0002], [0025 -0030].  Gordon teaches the hydrodynamic cavitations may be accomplished by a multi stage cavitation device [0064], which reads on the claimed at least two processing steps.  Gordon teaches mixing hexane (C6) solvent with the crude oil in the cavitation step in order to improve flux [0029].
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted the Gordon improved degumming steps for those of Myllyoja, for the benefit of removing undesirable impurities from the hydrodeoxygenation feedstock.
Regarding claim 14, Myllyoja teaches animal or vegetable oil feedstocks [0051].
Regarding claims 15-16, Gordon teaches degumming agents comprising water, steam, phosphoric acid, citric acid, etc [0029].
Regarding claim 17, Myllyoja teaches pretreatment bleaching occurs by contact with a clay [0053].
Regarding claim 18, Myllyoja teaches deoxygenation removes alcohols from the fatty acid feeds [0029].  Myllyoja teaches additional hydroprocessing [0057-0071].  
Regarding claim 19, Myllyoja teaches using hydrodeoxygenation catalyst [0062].
Regarding claim 20, Myllyoja teaches feeding the linear paraffins to hydroisomerization in the presence of dihydrogen and a catalyst and fractionating to obtain diesel, naphtha, gas fractions [0066-0071].
Regarding claim 22, Gordon teaches adding a solvent such as hexane to improve flux [0029].  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have obtained such a solvent from the process, such as the naphtha portion of the isomerized effluent, in order to reduce material costs.  Examiner notes that naphtha includes C6 range hydrocarbons. 
Regarding claim 23, Gordon teaches adding carbon dioxide to the cavitation feed [0039].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Myllyoja (US 2007/0010682) in view of Gordon (US 2009/0314688) as applied to claim 13 above, and further in view of Vermeiren (US 2012/0142983).
Regarding claim 24, the previous combination teaches the limitations of claim 13, as discussed above.  
The previous combination does not explicitly disclose sending the linear paraffins from step c to steam cracking.
However, Vermeiren teaches a similar process for production of bio diesel by treating veggie feeds to hydrodeoxygenation.  Vermeiren teaches feeding hydrodeoxygenated naphtha products to steam cracking in order to obtain further products [0143].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the hydrodeoxygenated naphtha of the previous combination to the steam cracking of Vermeiren, for the benefit of obtaining further desired products.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyoja (US 2007/0010682) in view of Gordon (US 2009/0314688) as applied to claim 13 above, and further in view of Laakkonen (US 2013/0090502).
Regarding claims 25-27, the previous combination teaches the limitations of claim 13, as discussed above.  Gordon teaches adding degumming agents in addition to a solvent, such as hexane, to provide flux, in the cavitation step [0029].
The previous combination does not explicitly disclose addition of recycle stream to hydrodynamic cavitation process.
However, Laakkonen teaches a similar process in which solvent/diluents are provided to degumming steps in order to assist separation.  Laakkonen teaches that recycle product fractions can be utilized as solvent [0059].   Examiner additionally notes that the selection of the order of mixing ingredients is prima facie obvious, in the absence of new or unexpected results (See MPEP 2144.04 IV, C).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected any known solvent to provide flux to the degumming step, such as recycle material disclosed by Laakkonen.  It is not seen where such a selection would provide any new or unexpected results.

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
The prior art does not disclose a light fraction comprising C4-15 hydrocarbons.
In response, Examiner notes that Gordon teaches a solvent such as hexane (C6) provided to improve flux [0029].  Examiner considers C6 to read on the limitations of “a light fraction comprising C4-C15 hydrocarbons”, since C6 is a light hydrocarbon fraction which lies within the claimed range of C4-15.  It is not seen where Applicant has distinguished the claim langue from Gordon.  Further, if Applicant amends the claims in the future, Examiner considers Gordon language to teach that any solvent to improve flux could be used [0029].  The person having ordinary skill in the art would readily recognize the any available inert light hydrocarbons may serve this purpose.  Examiner additionally notes Laakkonen (US 2013/0090502) applied to new claims 25-27.  Laakkonen teaches degumming of crude vegetable oils may be performed in a diluent/solvent such as a mixture of hydrocarbons, a middle distillate fraction, C14-C18 hydrocarbons, etc [0059]. It is not seen where such a selection would provide any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayeur (US 2011/0047862) – teaches producing bio diesel from veggie and petroleum derived feeds
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771